    Case 2:19-cv-04353-JTM-MBN Document 124 Filed 08/13/20 Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA


TEMEKA JONES ET AL.                                 CIVIL ACTION


VERSUS                                              NO: 19-4353
                                                    c/w 19-9980


NATIONAL LIABILITY & FIRE
INSURANCE CO. ET AL.                                SECTION "H"
                                                    (Applies To: 19-9980)


                         ORDER AND REASONS
     Before the Court is Defendants’ Motion in Limine to Exclude Body
Camera Footage (Doc. 82). Plaintiff Lorraine Jones alleges that she was
injured in an automobile accident when an 18-wheeler operated by Defendant
Tony Smith hit a car in which she was riding. New Orleans Police Department
(“NOPD”) Officer Michael Lewis responded to the accident, and his body
camera was active for the investigation. In the instant motion, Defendants
seek to exclude the body camera footage, arguing that Plaintiff failed to
produce it. The Court held oral argument on this motion on August 6, 2020.
     Plaintiff obtained the body camera footage at issue through a public
records request to the NOPD in June 2019. However, when she subsequently

                                     1
     Case 2:19-cv-04353-JTM-MBN Document 124 Filed 08/13/20 Page 2 of 3



responded to Defendants’ request for production—to which the body camera
footage would have been responsive—she neither produced the video nor
indicated that she was withholding it. Plaintiff merely made a general
objection to requests for documents in the public domain. Defendants also
requested the footage from the NOPD but were ultimately told that the footage
was lost in a security breach. Defendants did not discover that Plaintiff had
obtained the footage until Plaintiff’s counsel presented it at Officer Lewis’s
deposition. Defendants did not receive the footage from Plaintiff until January
22, 2020—after the deposition of all fact witnesses had been completed.
      The video footage at issue falls squarely within the scope Defendants’
discovery request and the scope of discovery outlined by Federal Rule of Civil
Procedure 26. The fact that the video is publicly available does not prevent its
discovery. 1 Further, Rule 34 requires that an objection to a discovery request
“must state whether any responsive materials are being withheld on the basis
of that objection.” Accordingly, Plaintiff’s failure to either produce the video
footage or disclose that it was being withheld was in violation of federal rules.
If a party fails to produce information in compliance with Rule 26, the party is
not allowed to use that information at trial unless the failure was substantially
justified or harmless. 2 Plaintiff has shown neither.




      1 Martino v. Kiewit N.M. Corp., 600 Fed. Appx. 908, 911 (5th Cir. 2015); Simpson v.
Hexion Specialty Chemicals, No. 06–798, 2007 WL 9710857, at *6 (M.D. La. Sept. 19, 2007);
Wash. St. Tammany Elec. Coop., Inc. v. La. Generating, L.L.C., No. 17-405-JWD-RLB, 2019
WL 1804849, at *7 (M.D. La. Apr. 24, 2019).
      2 FED. R. CIV. P. 37(c)(1).

                                            2
     Case 2:19-cv-04353-JTM-MBN Document 124 Filed 08/13/20 Page 3 of 3



      Accordingly;
      IT IS ORDERED that Defendants’ Motion in Limine is GRANTED,
and the body camera footage is excluded. The Court notes, however, that the
footage may be used as impeachment evidence to the extent that a witness
testifies contrary to it. 3 Counsel shall advise the Court of their intention to use
the footage as impeachment evidence prior to introducing it for this purpose.


                         New Orleans, Louisiana this 13th day of August, 2020.


                                         ____________________________________
                                         JANE TRICHE MILAZZO
                                         UNITED STATES DISTRICT JUDGE




      3   See FED. R. CIV. P. 37 cmts.
                                           3
